UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1485



SUROVELL, JACKSON, COLTEN & DUGAN, PC,

                                                          Plaintiff,


THOMAS A. SMITH,
                                             Defendant - Appellant,

          versus


INTERNAL REVENUE SERVICE,
                                              Defendant - Appellee,

          and


DAY INVESTMENTS, a/k/a Walter Douglas Day;
DOUGLAS DAY, a/k/a Walter Douglas Day,

                                                         Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-95-875-A)


Submitted:   September 17, 1996           Decided:   October 9, 1996


Before HALL, MICHAEL, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.
Thomas A. Smith, Appellant Pro Se. Gary R. Allen, William Sears
Estabrook, III, Marion Elizabeth Erickson, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order granting De-

fendant's motion for summary judgment. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Smith
v. IRS, No. CA-95-875-A (E.D. Va. Apr. 8, 1996). Because the issues

are not complex, we deny Appellant's Motion for Appointment of

Counsel. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2